—Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Lastly, defendant fails to demonstrate that County Court abused its discretion in sentencing him or that extraordinary circumstances exist that would warrant a reduction of the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Erie County Court, LaMendola, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.